DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/1/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The Applicants deflection less than 0.03 inches, preferably less than 0.01 inches, preferably less than 0.003 inches is indefinite as the alternative ranges are unclear what the boundaries of the claims. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0227073 A1) to Frank et al.  (hereinafter Frank) in view of the teachings of (US 2008/0099133 A1) to Stivender (hereinafter Stivender).
Frank is directed towards a fiber reinforced panel production line.  Frank discloses at paragraph [0023] that a structural cementitious panel production line is produced on a moving web.  Frank discloses at paragraph [0038] that a support frame on the moving carrier web supports the panel with the slurry.  Frank discloses at paragraph [0030] that a facer is placed across the width of the slurry that also acts as a thickness control.  Frank discloses at paragraph [0025] that the headbox has walls.  Frank discloses at paragraph [0042] that chopped fibers are placed upon a rigid plastic carrier placed upon the web.  Frank discloses at paragraph [0007] that a roller controls the thickness of the panel slurry not yet set that a steel roller acts as a rigid horizontal top forming plate as the roller will not deflect and the roller must be mounted upon a frame to allow for height/thickness adjustment.  Frank discloses at Fig 6 and 7 a rigid horizontal forming plate.  Frank discloses at paragraph [0123] that a vibrator is present near the carrier web.  Frank discloses at paragraph [0005] that the carrier web is mounted on a rigid frame.  Frank discloses at paragraph [0040] that the carrier may have placed upon it a rigid polymer plastic sheet on top of the carrier (that would prevent deflection) and act as a rigid support bed and the panel dimensioned rigid plastic panel would contact the entire surface of the facer of the panel.  Frank discloses at Fig 1B a top forming plate that extends transversely relative to the web carrier travel direction.    
Stivender is directed towards a fiber reinforced panel production line.  Frank and Stivender are both directed towards a fiber reinforced panel production line and therefore are analogous art.  Stivender teaches at paragraph [0009] that an apparatus is used to continuously form cement panels containing fibers on a moving web.  Stivender teaches at paragraph [0013] that the structural panel line has a slurry transported on a moving carrier relative to a support frame where the chopped fibers are deposited upon the slurry.  Stivender teaches at paragraph [0014] that multiple layers of fibers are deposited upon multiple layers of a slurry deposited on the moving web.   Stivender teaches at paragraph [0015] that a thickness control roller is provided to control thickness of the uncured slurry panel.   Stivender teaches at paragraph [0022] that an angled panel with an angle entry of less than 150 and preferably less than 50.  Stivender teaches at paragraph [0054] that the continuous moving web is supported with a support frame n the form of a table like shape.  Stivender teaches at paragraph [0083] that the support frame has a stiffening member to increase rigidity.  Stivender teaches at paragraph [0086] that the sidewalls are adjustable.  Stivender teaches at paragraph [0099] that a doctor blade is attached to the frame.  Stivender teaches at paragraph [0137] that a curved wall is present with an angle less than 150 degrees.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Frank in view of the teachings of Stivender to produce each and every element of the claimed panel production line that forms a prime facie case of obviousness for claims 1-6.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766